
	

114 HR 2378 IH: Reducing Barriers to Learning Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2378
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Loebsack (for himself and Mr. McDermott) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish an Office of Specialized Instructional Support in the Department of Education and to
			 provide grants to State educational agencies to reduce barriers to
			 learning.
	
	
 1.Short titleThis Act may be cited as the Reducing Barriers to Learning Act of 2015. 2.FindingsThe Congress finds the following:
 (1)Interventions to increase students’ bonding to school promote academic success by reducing barriers to learning.
 (2)Interventions that foster students’ engagement in school have been shown to reduce high school dropout rates.
 (3)Interventions that strengthen students’ social, emotional, and decisionmaking skills also positively impact their academic achievement, both in terms of higher standardized test scores and better grades.
 (4)Prevention and early intervention programs that target elementary school-aged students who are academically and socially at risk have been shown to produce declines in special education referrals and placement, suspension, grade retention, and disciplinary referrals.
 (5)Students with barriers to learning, such as low levels of resilience assets (such as high expectations and caring relationships at school), have lower levels of academic achievement both in low- and high-performing schools.
 (6)Increasing students’ engagement and sense of community in the school produces reductions in problem behaviors, increased associations with prosocial peers, and better academic performance.
 (7)School mental health programs improve educational outcomes by decreasing absences and discipline referrals and improving test scores.
 (8)Students who receive social-emotional support and prevention services achieve better academically in school.
 (9)While it is well recognized that mental health directly affects children’s learning and development, in a recent study one-third of school districts reported decreased funding for school mental health services at the same time that two-thirds reported increased need for such services.
 (10)Nearly 15 to 18 percent of children and adolescents have a chronic health condition, nearly half of whom could be considered disabled. School nursing provides access to high quality, cost-effective care to our Nation’s school children, including the most vulnerable. Improving access and overall health outcomes supports positive learning outcomes in our schools.
 (11)School counseling programs are essential for students to achieve optimal personal growth, acquire positive social skills and values, set appropriate career goals, and realize full academic potential to become productive, contributing members of the world community.
 (12)Seventy percent of children receiving services from speech-language pathologists make progress in emergent literacy skills, and 75 percent make progress in word recognition, an important component of literacy skills; over two-thirds of classroom teachers report that students receiving these services show improved reading skills in the classroom.
 (13)Use of creative arts therapies (including art therapy, dance/movement therapy, and music therapy) promote learning and skill acquisition (including enhanced literacy skills), increased attention, improved behavior, increased socialization, improved receptive/expressive language, self-expression, and a more positive attitude for learning.
 (14)Ninety-seven percent of children in the United States spend their days at school. Therefore, the school can be an important site where health and education risks (such as depression, absenteeism, and substance use) may be identified and timely interventions initiated.
 (15)Whole-school interventions using positive behavior support have been shown to decrease behavior problems while improving academic performance, as measured by standardized tests in reading and mathematics.
 (16)Branches of Federal agencies need to re-evaluate policies aimed at enhancing school-based mental health and become more proactive in providing leadership to achieve integrated, collaborative, and effective programs aimed at improving the mental health of America’s children.
 (17)Twenty percent of the 53 million children attending school in the United States will, at some point, meet the criteria for a diagnosable mental illness at a level of impairment that requires some type of intervention. Thus, there is the potential that over 10 million children will need some type of help to meet the goals relating to emotional well-being in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 (18)More than three-quarters of schools have a coordinator of mental health and social services in the school; nearly two-thirds of school districts have a coordinator who serves this role; and one-half of the States have a coordinator of school mental health and social services. However, there is currently no person responsible for overseeing or promoting these services and supports in the Department of Education.
			3.Office of Specialized Instructional Support
 (a)In generalThe Department of Education Organization Act (20 U.S.C. 3401 et seq.) is amended by redesignating sections 219 and 220 as sections 220 and 221, respectively, and by inserting after section 218 the following new section:
				
					219.Office of Specialized Instructional Support
 (a)EstablishmentThere shall be, in the Department, an Office of Specialized Instructional Support (referred to in this section as the Office).
						(b)Director
 (1)Appointment and reportingThe Office shall be under the direction of the Director of Specialized Instructional Support who shall be appointed by the Secretary and who shall report directly to the Deputy Secretary.
 (2)FunctionsThe Director of Specialized Instructional Support, through the Office, shall carry out the following activities:
 (A)Improve specialized instructional support services in schools in order to better address barriers to student learning and improve academic achievement and educational results for students.
 (B)Identify and disseminate scientifically based practices in specialized instructional support services that effectively address barriers to education and improve both academic achievement and educational results for students.
 (C)Provide continuous training and professional development opportunities for specialized instructional support personnel and other personnel in the use of effective techniques to address academic, behavioral, emotional, social, mental health, and functional needs.
 (D)Provide technical assistance to State specialized instructional support coordinators, if any, as well as to local and State educational agencies in the provision of effective, scientifically based specialized instructional support services.
 (E)Coordinate specialized instructional support services programs and services in schools between the Department and other Federal agencies, as appropriate..
 (b)Clerical amendmentThe table of contents for such Act is amended by redesignating the items relating to sections 219 and 220 as relating to sections 220 and 221, respectively, and by inserting after the item relating to section 218 the following new item:
				
					Sec. 219. Office of Specialized Instructional Support..
			4.Grants to state educational agencies to reduce barriers to learning
 (a)In generalTitle I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by redesignating part I as part J and by inserting after part H the following new part:
				
					IReduced barriers to learning
 1901.PurposesThe purposes of this part are— (1)to build the capacity of States to identify and respond to the need for specialized instructional support services at the local educational agency level in order to promote student success for all students;
 (2)to promote comprehensive and coordinated delivery of services within and across Federal, State, and local educational agencies and in collaboration with available community agencies supports and services;
 (3)to promote evidenced-based practices that have demonstrated effectiveness in reducing barriers to learning and improving student outcomes;
 (4)to monitor the access, use, availability, and adequacy of resources, services, and personnel designed to specifically address barriers to learning at the district and individual school level;
 (5)to assist in the recruitment, retention, and adequate staffing of specialized instructional support personnel to meet the needs of students experiencing barriers to learning at the local educational agency and individual school level; and
 (6)to improve shared accountability for student outcomes by all school personnel. 1902.Grants to state educational agencies (a)Grants (1)In generalThe Secretary may award competitive grants under this part to State educational agencies—
 (A)to establish or expand specialized instructional support services and programs at the State level that are designed to provide technical assistance, and coordinate and support specialized instructional support services and programs, for the purpose of addressing barriers to learning within local educational agencies and individual schools; and
 (B)to hire and support specialized instructional support services coordinators to provide such assistance, coordination, and support.
 (2)Barriers to learningFor purposes of this part, the term barriers to learning include any social, emotional, behavioral, physical, environmental, or academic factor that substantially interferes with a student’s ability to achieve academically and successfully complete secondary school. Such factors may include acute or transitional factors such as family conflict, homelessness, geographic relocation, grief and loss, emotional stress, mental or physical illness, or mild learning problems, and more chronic or severe factors commonly associated with a disability.
 (b)PriorityIn awarding grants under this section, the Secretary shall give priority to applications that demonstrate—
 (1)the greatest financial need based upon the percentage of students identified as requiring specialized instructional support services and programs in order to overcome barriers to learning and academic achievement;
 (2)the greatest need based upon the limited amount of resources, services, or personnel (within local educational agencies and individual schools) available to specifically address barriers to learning and academic achievement; and
 (3)the greatest potential for program sustainability following the completion of the grant’s duration. (c)Matching requirementTo be eligible to receive a grant under this section, a State educational agency shall provide non-Federal matching funds equal to not less than 50 percent of the amount of the grant.
 (d)DurationGrants under this section shall be awarded for a period of not more than 5 years. (e)Administrative costsA State educational agency that receives a grant under this part may reserve not more than 15 percent of the grant funds for administrative expenses.
 (f)Supplement; not supplantFunds made available under this part shall be used to supplement, and not supplant, any other Federal, State, or local funds that would otherwise be available to carry out the activities assisted under this part.
							1903.State applications
 (a)In generalEach State educational agency seeking a grant under this part shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (b)ContentsEach application for a grant under this section shall also describe— (1)the needs of the State in meeting the purposes of this part;
 (2)if a State intends to hire a specialized instructional support services coordinator, the qualifications of the specialized instructional support services coordinators demonstrating that personnel are knowledgeable and experienced in school systems, operations, and the specific role and function of specialized instructional support services;
 (3)the specific leadership activities to be performed by the coordinators in order to address such purposes;
 (4)the school population to be targeted for services by the specialized instructional support services;
 (5)the specific student outcomes expected as a result of delivering these services; (6)the adequacy of staffing as compared to student needs for specialized instructional support personnel, especially personnel representing diverse cultural populations;
 (7)the proposed strategies for recruiting and retaining specialized instructional support personnel, including professional development, mentoring, and hiring incentives;
 (8)the methods to be used to evaluate the outcomes and effectiveness of the program; and (9)how the State and local educational agencies will ensure effective collaboration among specialized instructional support personnel, community groups, social service agencies, and other public and private entities in coordinated, collaborative efforts to reduce barriers to learning.
								1904.Evaluation and reporting
 (a)In generalThe Secretary shall evaluate the programs assisted under this part. (b)ReportingNot later than 3 years after grants are awarded under this part to the State educational agencies, the Secretary shall make publicly available a report—
 (1)detailing the results of the Secretary’s evaluation of each program assisted pursuant to a grant under this part;
 (2)demonstrating how each State educational agency receiving a grant under this part reduced barriers to learning for students; and
 (3)demonstrating how each State educational agency receiving a grant under this part improved the coordination and collaboration of specialized instructional support services at the local and individual school level and with community groups, social services agencies, or other public or private service agencies working to reduce barriers to learning.
 1905.AuthorizationsThere are authorized to carry out this part such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years..
			(b)References to public services and personnel
 (1)The Elementary and Secondary Education Act of 1965 is amended— (A)by striking pupil services each place it appears in sections 1114(b)(1)(B)(iii)(I)(aa), 1416(4), and 4152(2) and inserting specialized instructional support services, and
 (B)by striking pupil services personnel each place it appears and inserting specialized instructional support personnel. (2)Paragraph (36) of section 9101 of such Act (20 U.S.C. 7801) is amended to read as follows:
					
						(36)Specialized instructional support personnel; specialized instructional support services
 (A)Specialized instructional support personnelThe term specialized instructional support personnel means school counselors, school social workers, school psychologists, school nurses, and other qualified professional personnel involved in providing assessment, diagnosis, counseling, educational, therapeutic, and other necessary services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act) as part of a comprehensive program to meet student needs.
 (B)Specialized instructional support servicesThe term specialized instructional support services means the services provided by specialized instructional support personnel.. (c)Clerical amendments (1)Sections 1901 through 1908 of part J of title I of the Elementary and Secondary Education Act of 1965 (as redesignated by subsection (a)) are redesignated as sections 1921 through 1928, respectively.
 (2)The table of contents for the Elementary and Secondary Education Act of 1965 is amended by striking the items relating to part I of title I and inserting the following new items:
					
						
							Part I—Reduced Barriers to Learning
							Sec. 1901. Purposes.
							Sec. 1902. Grants to State educational agencies.
							Sec. 1903. State applications.
							Sec. 1904. Evaluation and reporting.
							Sec. 1905. Authorizations.
							Part J—General Provisions
							Sec. 1921. Federal regulations.
							Sec. 1922. Agreements and records.
							Sec. 1923. State administration.
							Sec. 1924. Local educational agency spending audits.
							Sec. 1925. Prohibition against Federal mandates, direction, or control.
							Sec. 1926. Rule of construction on equalized spending.
							Sec. 1927. State report on dropout data.
							Sec. 1928. Regulations for sections 1111 and 1116..
 (3)Section 1922 of such Act, as redesignated by paragraph (1), is amended by striking 1901 and inserting 1921. (4)Paragraph (11) of section 1111(c) of such Act is amended by striking 1903(b) and inserting 1923(b).
				
